Case: 16-50400      Document: 00514023193         Page: 1    Date Filed: 06/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-50400                                FILED
                                  Summary Calendar                           June 7, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
FREDERICK DELLOYD MANUEL,

                                                 Plaintiff-Appellant

v.

ROSEMARY LEHMBERG; JAMES YOUNG; DETECTIVE JASON
STANISZWSKI; DETECTIVE SCOTT EHLERT; ANTHONY NELSON,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-752


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Frederick Delloyd Manuel, Texas prisoner # 1901942, is currently
serving a life sentence without parole after his conviction for capital murder.
In August 2015, he filed a complaint against numerous defendants alleging
violations of his civil rights under 42 U.S.C. § 1983. His complaint alleged that
defendants Staniszwski, Ehlert, and Nelson, officers with the Austin Police



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50400     Document: 00514023193     Page: 2   Date Filed: 06/07/2017


                                  No. 16-50400

Department, orchestrated an illegal and pretextual traffic stop in order take
Manuel into custody and question him regarding a robbery at a Shell gas
station. He claimed that, pursuant to a warrant, he was later falsely arrested
for and charged with the Shell gas station robbery. He further claimed that
all the defendants were responsible for an excessive bond of $750,000 related
to the robbery charges, which was intended to keep Manuel falsely imprisoned
until he was convicted on unrelated capital murder charges. He claimed that,
after he was convicted of capital murder, his robbery charges were dismissed.
He now appeals the district court’s dismissal of his complaint. Finding no
error, we affirm.
      We first conclude that Manuel’s claims against prosecutors Lehmberg
and Young in their official capacities are barred by the Eleventh Amendment.
See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989); Esteves v. Brock,
106 F.3d 674, 678 (5th Cir. 1997).          We further conclude that Manuel’s
individual capacity claims against Lehmberg and Young are barred by absolute
immunity. See Rykers v. Alford, 832 F.2d 895, 897 (5th Cir. 1987). Manuel’s
allegations that Lehmberg and Young failed to respond to motions, set an
excessively high bond to ensure Manuel’s imprisonment, and somehow violated
his right to an examining trial under Texas law, concern actions that fall
within the scope of prosecutorial immunity. See Boyd v. Biggers, 31 F.3d 279,
285 (5th Cir. 1994). Thus, the district court correctly concluded that Manuel’s
claims against Lehmberg and Young are barred.
      The district court also correctly concluded that Manuel’s claims based on
the unconstitutional traffic stop, false arrest and imprisonment, and malicious
prosecution were frivolous because they were time barred. As Congress has
not provided a statute of limitations in § 1983 cases, the federal courts borrow
from the forum state’s general personal-injury limitations period. See Owens



                                        2
    Case: 16-50400    Document: 00514023193     Page: 3   Date Filed: 06/07/2017


                                 No. 16-50400

v. Okure, 488 U.S. 235, 249-50 (1989). In Texas, the pertinent limitations
period is two years from the day the cause of action accrues. See TEX. CIV.
PRAC. & REM. CODE § 16.003(a) (West 2005); see also Pete v. Metcalfe, 8 F.3d
214, 217 (5th Cir. 1993). Further, “a cause of action under section 1983 accrues
when the plaintiff knows or has reason to know of the injury which is the basis
of the action.” Id. (citation and internal quotations marks omitted).
      Manuel filed his complaint on August 15, 2015. Because he alleges that
his traffic stop occurred on April 9, 2011, his claim based on the
unconstitutionality of the stop was barred by the two-year limitations period.
Further, the two-year statute of limitations on Manuel’s false arrest and
imprisonment claims began to run at the time he was detained pursuant to
legal process, and not—as Manuel argues—when he was released. See Wallace
v. Kato, 549 U.S. 384, 397 (2007); Villegas v. Galloway, 458 F. App’x 334, 338
(5th Cir. 2012). Because Manuel alleges that he was detained by legal process
as of June 2011, his false arrest and imprisonment claims were also barred by
the two-year statute of limitations. Finally, while the district court found that
Manuel’s malicious prosecution claims were also time barred, we find that his
malicious prosecution claims are frivolous because they fail as a matter of law.
See Castellano v. Fragozo, 352 F.3d 939, 942 (5th Cir. 2003) (en banc).
      Additionally, Manuel claimed that Ehlert made statements to the Austin
American-Statesman that violated his Sixth Amendment right to a fair trial by
an impartial jury concerning his murder trial. As such, successful prosecution
of this claim “would necessarily imply that [his] criminal conviction was
wrongful.” Heck v. Humphrey, 412 U.S. 477, 486 n.6 (1994). However, because
Manuel admitted that he is challenging his murder conviction on appeal, and
failed to allege that his murder conviction has been reversed, expunged,




                                       3
    Case: 16-50400     Document: 00514023193     Page: 4   Date Filed: 06/07/2017


                                  No. 16-50400

invalidated or called into question by a federal court’s issuance of a writ of
habeas corpus, this claim is barred by Heck. Id. at 486-87.
        Finally, Manuel claimed that the district court erred by not affording
him the opportunity to amend his complaint or by not holding an evidentiary
hearing. The record confirms that the district court provided Manuel with the
opportunity to give a more definite statement through a questionnaire. See
Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994); Bazrowx v. Scott, 136 F.3d 1053,
1054 (5th Cir. 1998). Additionally, there is nothing to indicate that Manuel
did not plead his “best case” to the district court. See Bazrowx, 136 F.3d at
1054.
        As such, Manuel’s appeal is without arguable merit and is dismissed as
frivolous. The dismissal of this appeal as frivolous and the district court’s
dismissal of Manuel’s complaint as frivolous and for failure to state a claim
each count as a strike for purposes of 28 U.S.C. § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Manuel is hereby warned
that once he accumulates three strikes, he may not proceed IFP in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).
        APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING
ISSUED.




                                        4